DETAILED ACTION

Status of Claims

This action is in reply to the amendment filed on 29 March 2022.
Claims 1, 6, 7 and 12 have been amended.
Claim 2 has been previously canceled. 
Claims 1, 3-18 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 112 rejection on claims 1, 3-18 in view of the claimed amendments.

Response to Arguments
The Examiner thanks applicant’s attorney for pointing out the typo in the publication number of the prior art reference Yang.  The corrected publication number is Yang US 2013/0152219 A1. The rejection has been updated below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason US 2012/0284298 A1 in view of Yang US 2013/0152219 A1.

Claim 1
Mason discloses 
an application file open program module performing authentication between an input code via an input device (para. 0046) 
an application file close program module performing authentication between an input code via an input device (para. 0046)
Mason does not disclose the following, however Yang does:
an open secret code recorded in the application file, and opening the application file under the condition that the input code is matched with the open secret code (para. 0012 & 0020: unlocking password);
an application main program module operating the application file; an application file close program module performing authentication between an input code via an input device and a close secret code recorded in the application file, and closing the application file under the condition that the input code is matched with the close secret code so that operating the application file is verified (para. 0012 & 0014: locking password);
wherein the application file records the open secret code for opening each application file by the application and the close secret code for closing each application file normally by the application (para. 0012 & 0014: locking password).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Yang with the technique of Mason to increase the integrity and security of file access such that the password is used to lock and unlock document access.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Claim 3
Mason & Yang discloses the limitations as shown in the rejection of Claim 1 above.  Mason does not disclose the limitation of wherein the application file includes a select secret code for selecting an application file among the application files that are available by a computer system and a deselect secret code for deselecting the application file that is closed normally by the application file close program module, the steps further comprising, an application file select program module selecting the application file under the condition that an input code via an input device is matched with the select secret code; an application file deselect program module detecting the application file which is closed normally by the application file close program module under the condition that an input code via an input device is matched with the deselect secret code. However, Yang in paragraph 0012 discloses “The data storage 11 stores a number of files. The display unit 12 displays interfaces for locking/unlocking the files. The processing unit 14 is for locking or unlocking the file stores in the data storage 11.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Yang with the technique of Mason to increase the integrity and security of file access such that the password is used to lock and unlock document access.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Claim 4
Mason discloses:
wherein a computer system is an insurance service processing assisting system for assisting services covered by the medical service insurance or covered by the long-term insurance between a service provider and a service beneficiary regardless of which person is a visitor and which person is a person visited by the visitor, and the computer system includes a service provider computer carried by the service provider, wherein the application is a service providing assisting application for services covered by the medical service insurance or covered by the long-term insurance, and the application is installed to the service provider computer (para. 0034).

Claim 5
Mason discloses:
wherein the computer system is an insurance service processing assisting system for assisting services covered by the medical service insurance or covered by the long-term insurance between a service provider and a service beneficiary regardless of which person is a visitor and which person is a person visited by the visitor, and the computer system includes a service provider computer carried by the service provider, wherein the application is a service providing assisting application for services covered by the medical service insurance or covered by the long-term insurance, and the application is installed to the service provider computer (para. 0034).
Claim 6
Mason discloses: 
wherein the application comprises the application file open program module, a service processing program module, and the application file close program module; and wherein the service processing program module becomes available under the condition that the application file becomes available by the application file open program module, the service processing program module is ended corresponding to the close processing of the application file by the application file close program module, or the service processing program module is ended before the close processing of the application file independently (para. 0046 & 0047)
Mason does not disclose the following, however Yang does:
an application file open program module performing authentication between an input code via an input device and an open secret code recorded in the application file, and opening the application file under the condition that the input code is matched with the open secret code (para. 0012 & 0020);
an application main program module operating the application file: an application file close program module performing authentication between an input code via an input device and a close secret code recorded in the application file, and closing the application file under the condition that the input code is matched with the close secret code so that operating the application file is verified; (para. 0012 & 0014);
wherein the application file records the open secret code for opening each application file by the application and the close secret code for closing each application file normally by the application (para. 0012 & 0014).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Yang with the technique of Mason to increase the integrity and security of file access such that the password is used to lock and unlock document access.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 7
Mason discloses:
wherein a computer system is an insurance service processing assisting system for assisting services covered by the medical service insurance or covered by the long-term insurance between a service provider and a service beneficiary regardless of which person is a visitor and which person is a person visited by the visitor, and the computer system includes a service provider computer carried by the service provider (para. 0019 & 0065),
wherein the application is a service providing assisting application for services covered by the medical service insurance or covered by the long-term insurance, and the application is installed to the service provider computer (para. 0019 & 0065),
wherein the computer system is an insurance service processing assisting system for assisting services covered by the medical service insurance or covered by the long-term insurance between a service provider and a service beneficiary regardless of which person is a visitor and which person is a person visited by the visitor, and the computer system includes a service provider computer carried by the service provider (para. 0065: “Additionally, at this time (or in some embodiments, in a separate step) the screen may also display whether these treatment options are approved and/or covered by, for example, regulations such as Medicare or Medicaid, hospital regulations, and insurance procedures.”).
Mason does not disclose the following, however Yang does:
an application file open program module performing authentication between an input code via an input device and an open secret code recorded in the application file, and opening the application file under the condition that the input code is matched with the open secret code (para. 0012 & 0020);
an application main program module operating the application file; an application file close program module performing authentication between an input code via an input device and a close secret code recorded in the application file, and closing the application file under the condition that the input code is matched with the close secret code so that operating the application file is verified; (para. 0012 & 0014);
wherein the application file records the open secret code for opening each application file by the application and the close secret code for closing each application file normally by the application (para. 0012 & 0014).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Yang with the technique of Mason to increase the integrity and security of file access such that the password is used to lock and unlock document access.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claims 8-11 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Yang and in further view of Connely, IV et al. US 2018/0121843 A1, hereafter Connely.
Claim 8
Mason & Yang discloses the limitations as shown in the rejection of Claim 7 above.  Yang discloses a secret code controller that controls used as the open secret code for the application file open program module, and used as the close secret code for the application file close program module in paragraph 0012 & 0014.  Mason & Yang do not disclose the limitation of a first service provider ID information input device for receiving a first service provider ID information for identifying the service provider, a first service beneficiary ID information input device for receiving a first service beneficiary ID information for identifying the service beneficiary, [..] the first service provider ID information […] and the first service beneficiary ID information […]. However, Connely in Paragraph 0043 discloses “Electronic Health Record (EHR): In one embodiment, an electronic health record may include health related information pertaining to a particular individual, which may be stored and shared digitally. Electronic health and medical records may include information such as name, date of birth, gender, age, Medicare beneficiary identifiers, surgical history, prescriptions, allergies, various health conditions, etc. The term "EHR" may be defined by the Centers for Medicare and Medicaid Services (CMS), and said EHR systems are contemplated herein, but the definition of EHR in this document is not limited to the CMS definition of the same.” Paragraph 0133 discloses “Doctor John Doe's National Provider Identifier is "NPI: abcdef".  Para. 0134 discloses “In various embodiments, the NPI associated with doctor John Doe is his National Provider Identifier. This identification number may be associated with John Doe anywhere within the U.S. as long as he is a practicing medical professional regardless of his place of work. Typically, the NPI is not created by the EHR 226, but is typically stored within the configuration of the EHR 226.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Connely with the technique of Mason & Yang because a) more efficiently collects and analyzes data by reducing data collection time and replication; b) connects disparate systems via a novel computer architecture; c) improves existing EHR computer systems; and d) interacts seamlessly with provider EHR systems and insurance company data analytics systems to support Medicare risk reduction programs in an effort to improve the overall course of care for patients and better health outcomes for populations (Connely para. 0007). Therefore, the design incentives of increased efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 9
Mason & Yang discloses the limitations as shown in the rejection of Claim 7 above.  Yang discloses wherein the application file includes a select secret code for selecting an application file among the application files that are available by a computer system and a deselect secret code for deselecting the application file that is closed normally by the application file close program module, the steps further comprising, an application file select program module selecting the application file under the condition that an input code via an input device is matched with the select secret code: an application file deselect program module detecting the application file which is closed normally by the application file close program module under the condition that an input code via an input device is matched with the deselect secret code  in paragraph 0012 & 0014. Mason & Yang do not disclose the limitation of wherein the computer system is an insurance service processing assisting system for assisting services covered by the medical service insurance or covered by the long-term insurance between a service provider and a service beneficiary regardless of which person is a visitor and which person is a person visited by the visitor, and the computer system includes a service provider computer carried by the service provider. However, Connely in Paragraph 0059 discloses “Similar to the example above regarding patient 110B, reporting claims, medical records, and risk adjustments back to insurance companies allows for the insurance companies to compensate for claims at a higher rate, reevaluate appropriate insurance coverage based on health and risk, and to allow for potential Five-Star rating adjustments in turn, yielding greater reimbursement payments from CMS.”  Para. 0163 discloses “In pre-existing systems, this process of determining appropriate insurance coverage, alerting the patient, and further notifying them of next steps may take days to effectively complete, which may be too long if the patient is on a constrained timeline for receiving the medication. The task automation process described herein presents a technical solution that effectively handles issues such as the problem described above in near real-time.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Connely with the technique of Mason & Yang because a) more efficiently collects and analyzes data by reducing data collection time and replication; b) connects disparate systems via a novel computer architecture; c) improves existing EHR computer systems; and d) interacts seamlessly with provider EHR systems and insurance company data analytics systems to support Medicare risk reduction programs in an effort to improve the overall course of care for patients and better health outcomes for populations (Connely para. 0007). Therefore, the design incentives of increased efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 10
Mason & Yang discloses the limitations as shown in the rejection of Claim 9 above. Mason disclose the following a first service beneficiary ID information input device for receiving a first service beneficiary ID information for identifying the service beneficiary, a second service beneficiary ID information input device that sends a second service beneficiary ID information associated with the personal information of the service beneficiary or the address information of the service beneficiary to the service provider computer, and the holder of the second service beneficiary ID information input device is the service beneficiary in paragraph 0017, 0057 & 0059. Yang discloses a secret code controller that controls that the former input of the second service beneficiary ID information is used as the select secret code to the application file select program module, the first service provider ID information is used as the open secret code to the application file open program module, the first service beneficiary ID information is used as the close secret code to the application file close program module, in paragraph 0012 & 0020. Furthermore, it is Old and Well-known for the latter input of the second service beneficiary ID information is used as the deselect secret code to the application file deselect program module. A person of ordinary skill in the art would know to deselect an item that is already selected merely selecting the item again would deselect the item. Mason & Yang do not disclose the limitation of a first service provider ID information […] for identifying the service provider, a first service beneficiary ID […] for identifying the service beneficiary.  However, Connely in Paragraph 0043 discloses “Electronic Health Record (EHR): In one embodiment, an electronic health record may include health related information pertaining to a particular individual, which may be stored and shared digitally. Electronic health and medical records may include information such as name, date of birth, gender, age, Medicare beneficiary identifiers, surgical history, prescriptions, allergies, various health conditions, etc. The term "EHR" may be defined by the Centers for Medicare and Medicaid Services (CMS), and said EHR systems are contemplated herein, but the definition of EHR in this document is not limited to the CMS definition of the same.” Paragraph 0133 discloses “Doctor John Doe's National Provider Identifier is "NPI: abcdef".  Para. 0134 discloses “In various embodiments, the NPI associated with doctor John Doe is his National Provider Identifier. This identification number may be associated with John Doe anywhere within the U.S. as long as he is a practicing medical professional regardless of his place of work. Typically, the NPI is not created by the EHR 226, but is typically stored within the configuration of the EHR 226.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Connely with the technique of Mason & Yang because a) more efficiently collects and analyzes data by reducing data collection time and replication; b) connects disparate systems via a novel computer architecture; c) improves existing EHR computer systems; and d) interacts seamlessly with provider EHR systems and insurance company data analytics systems to support Medicare risk reduction programs in an effort to improve the overall course of care for patients and better health outcomes for populations (Connely para. 0007). Therefore, the design incentives of increased efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. 

Claim 11
Mason discloses:
wherein the first service provider ID information is the biological information of the service provider, and the first service provider ID information input device is a biological information input device installed to the service provider computer for reading the biological information from the service provider (para. 0017),
wherein the first service beneficiary ID information is the biological information of the service beneficiary, and the first service beneficiary ID information input device is a biological information input device installed to the service provider computer for reading the biological information from the service beneficiary (para. 0038).

Claim 18
Mason discloses:
wherein the first service beneficiary ID information input device comprises, a display for displaying the provided service content to the service beneficiary, an approval input device that inputs the approval information from the service beneficiary for approving the provided service content displayed on the display is correct, wherein the approval information from the service beneficiary input by the approval input device is treated as the first service beneficiary ID information (para. 0034 & 0039).

Claims 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Yang and in further view of Connely and in further view of Breazeale, JR. US 2009/0204434 A1.
Claim 12
Mason, Yang & Connely discloses the limitations as shown in the rejection of Claim 10 above. Mason disclose the following the second service beneficiary ID information input device comprises a beacon device installed to the beneficiary home for providing the address information wherein the first service beneficiary ID information is the biological information of the service beneficiary, and the first service beneficiary ID information input device is a biological information input device installed to the service provider computer for reading the biological information from the service beneficiary in paragraph 0017, 0057 & 0059. Yang discloses a secret code controller that controls that the former input of the second service beneficiary ID information is used as the select secret code to the application file select program module, the first service provider ID information is used as the open secret code to the application file open program module, the first service beneficiary ID information is used as the close secret code to the application file close program module, in paragraph 0012 & 0020. Mason, Yang & Connely do not disclose the limitation of wherein the visitor is the service provider and the person visited by the visitor is the service beneficiary, and the insurance service processing system is a service provider visiting assisting system, wherein the second service beneficiary ID information is the address information of the service beneficiary, and a beacon receiver installed to the service provider computer, wherein the first service provider ID information is the biological information of the service provider, and the first service provider ID information input device is a biological information input device installed to the service provider computer for reading the biological information from the service provider.  However, Breazeale, JR. in Paragraph 0008 discloses “In implementations that occur outside individual facilities, tracking may occur via mobile devices that are equipped with GPS location sensing functionality. For example, a caregiver's smart phone may be loaded with software that reports the device's location when the caregiver is supposed to be at a patient's home, and that can require the caregiver to also verify that they are in the same location.” Paragraph 0012 discloses “In addition, the method can comprise seeking manual input from the user during a time period when the user is supposed to be at the locations of the one or more patients. The manual input can include biometric input from the user, and can include submitting the biometric data and location data together to the central service for verification that the user was actually at a patient location during a particular time period.” Paragraph 0091 discloses “Location/time server 308 may be provided to access information stored by object tracker database 306, process such information, and provide input to billing server 304 to assist in a patient billing process.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Breazeale, Jr. with the technique of Mason, Yang & Connely to increase efficiency because caregivers may be provided with identification badges or other objects containing a transponder that may be recognized by the system. As a result, location and time information for a patient may be correlated with location and time information for one or more caregivers, to provide additional information for billing purposes, and/or to provide confirmatory information for billing purposes (Breazeale, Jr. para. 0033). Therefore, the design incentives of increased efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. 

Claim 14
Mason, Yang, Connely & Breazeale discloses the limitations as shown in the rejection of Claim 8 above. Mason disclose the following wherein the first service provider ID information is the biological information of the service provider, and the first service provider ID information input device is a biological information input device installed to the service provider computer for reading the biological information from the service provider, wherein the first service beneficiary ID information is the biological information of the service beneficiary, and the first service beneficiary ID information input device is a biological information input device installed to the service provider computer for reading the biological information from the service beneficiary in paragraph 0017, 0057 & 0059. Mason, Yang & Connely do not disclose the limitation of wherein the visitor is the service provider and the person visited by the visitor is the service beneficiary, and the insurance service processing system is a service provider visiting assisting system, wherein the second service beneficiary ID information is the GPS information of the service beneficiary home, and the second service beneficiary ID information input device comprises a receiver of the GPS information from GPS system installed to the service provider computer.  However, Breazeale, JR. in Paragraph 0008 discloses “In implementations that occur outside individual facilities, tracking may occur via mobile devices that are equipped with GPS location sensing functionality. For example, a caregiver's smart phone may be loaded with software that reports the device's location when the caregiver is supposed to be at a patient's home, and that can require the caregiver to also verify that they are in the same location.” Paragraph 0012 discloses “In addition, the method can comprise seeking manual input from the user during a time period when the user is supposed to be at the locations of the one or more patients. The manual input can include biometric input from the user, and can include submitting the biometric data and location data together to the central service for verification that the user was actually at a patient location during a particular time period.” Paragraph 0091 discloses “Location/time server 308 may be provided to access information stored by object tracker database 306, process such information, and provide input to billing server 304 to assist in a patient billing process.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Breazeale, Jr. with the technique of Mason, Yang & Connely to increase efficiency because caregivers may be provided with identification badges or other objects containing a transponder that may be recognized by the system. As a result, location and time information for a patient may be correlated with location and time information for one or more caregivers, to provide additional information for billing purposes, and/or to provide confirmatory information for billing purposes (Breazeale, Jr. para. 0033). Therefore, the design incentives of increased efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. 

Claims 13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Yang and in further view of Connely and in further view of Connely and in further view of Breazeale, JR. US 2009/0204434 A1 and in further view of Rubinstein US 2012/0278228 A1.
Claim 13
Mason, Yang, Connely & Breazeale discloses the limitations as shown in the rejection of Claim 10 above. Mason disclose the following the wherein the first service beneficiary ID information is the biological information of the service beneficiary, and the first service beneficiary ID information input device is a biological information input device installed to the service provider computer for reading the biological information from the service beneficiary in paragraph 0017, 0057 & 0059. Breazeale, Jr. discloses wherein the visitor is the service provider and the person visited by the visitor is the service beneficiary, and the insurance service processing system is a service provider visiting assisting system, wherein the second service beneficiary ID information is the address information of the service beneficiary, and the second service beneficiary ID information input device comprises a beacon device installed to the beneficiary home for providing the address information and a beacon receiver installed to the service provider computer in paragraph 0008 & 0012. Mason, Yang Connely & Breazeale do not disclose the limitation of wherein the first service provider ID information is the information recorded in a service provider IC card carried by the service provider, and the first service provider ID information input device is an IC card input device installed to the service provider computer for reading the information from the service provider IC card.  However, Rubinstein in Paragraph 0081 discloses “Certain embodiments of the present invention allow for healthcare providers to identify themselves via an RFID Identification Card, to particular Dispensing Systems, thereby allowing them control of the dispensing system, or for logging of the healthcare provider details in the central server software. Healthcare Provider Identification Items are Identification Items (e.g. ID Card) with an RFID transponder (or "Tag") incorporated into the ID Card.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Rubinstein with the technique of Mason, Yang, Connely & Breazeale to increase security and efficiency by identifying from the ID card authorized personnel. Therefore, the design incentives of increased security and efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. 

Claim 15
Mason, Yang, Connely & Breazeale discloses the limitations as shown in the rejection of Claim 8 above. Mason disclose the following wherein the first service beneficiary ID information is the biological information of the service beneficiary, and the first service beneficiary ID information input device is a biological information input device installed to the service provider computer for reading the biological information from the service beneficiary in paragraph 0017, 0057 & 0059. Breazeale, Jr. discloses wherein the visitor is the service provider and the person visited by the visitor is the service beneficiary, and the insurance service processing system is a service provider visiting assisting system, wherein the second service beneficiary ID information is the GPS information of the service beneficiary home, and the second service beneficiary ID information input device comprises a receiver of the GPS information from GPS system installed to the service provider computer, in paragraph 0008 & 0012. Mason, Yang, Connely & Breazeale do not disclose the limitation of wherein the first service provider ID information is the information recorded in a service provider IC card carried by the service provider, and the first service provider ID information input device is an IC card input device installed to the service provider computer for reading the information from the service provider IC card.  However, Rubinstein in Paragraph 0081 discloses “Certain embodiments of the present invention allow for healthcare providers to identify themselves via an RFID Identification Card, to particular Dispensing Systems, thereby allowing them control of the dispensing system, or for logging of the healthcare provider details in the central server software. Healthcare Provider Identification Items are Identification Items (e.g. ID Card) with an RFID transponder (or "Tag") incorporated into the ID Card.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Rubinstein with the technique of Mason, Yang, Connely & Breazeale to increase security and efficiency by identifying from the ID card authorized personnel. Therefore, the design incentives of increased security and efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. 

Claims 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Yang and in further view of Connely and in further view of Connely and in further view of Breazeale, JR. US 2009/0204434 A1 and in further view of Satoh US 2003/0115085 A1.
Claim 16
Mason, Yang, Connely & Breazeale discloses the limitations as shown in the rejection of Claim 10 above. Mason disclose the following wherein the first service beneficiary ID information is the biological information of the service beneficiary, and the first service beneficiary ID information input device is a biological information input device installed to the service provider computer for reading the biological information from the service beneficiary in paragraph 0017, 0057 & 0059. Mason, Yang, Connely & Breazeale do not disclose the limitation of wherein the visitor is the service beneficiary and the person visited by the visitor is the service provider, and the insurance service processing system is an outpatient visiting assisting system, wherein the second service beneficiary ID information is the information recorded in a service beneficiary IC card carried by the service beneficiary, and the second service beneficiary ID information input device is an IC card input device installed to the service provider computer for reading the information from the service beneficiary IC card, wherein the first service provider ID information is the information recorded in a service provider IC card carried by the service provider, and the first service provider ID information input device is an IC card input device installed to the service provider computer for reading the information from the service provider IC card.  However, Rubinstein in Paragraph 0043 discloses “The IC card 30 is issued to a patient and inpatient, and serves as a consultation card or ticket to take a diagnosis in the hospital 200 and a chart. As described later, the patient makes the IC card drive 20 in the interconnecting device 40 read the IC card 30, so as to apply for today's medical treatment, make a reservation, cancel and change the reservation of a medical treatment, and obtain an estimated waiting time and/or the number of waiting persons…A doctor reads the IC card 30 through an IC card drive 70 in the network device 80, so as to read patient's chart information stored in the IC card 30, and to write new diagnosis information in the IC card 30.” Paragraph 0045 discloses “The IC card 30 may use unique external appearance to differentiate stored information in this embodiment. For example, the IC card 30 may indicate a letter, design, and a color or a combination of them, depending upon an outpatient and an inpatient, directly (for example, by providing a direct indication on a case of the IC card 30) or indirectly (for example, by labeling the case of the IC card 30).” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Satoh with the technique of Mason, Yang, Connely & Breazeale to increase efficiency by storing name, ID and diagnosis information. Therefore, the design incentives of increased efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. 

Claim 17
Mason, Yang, Connely & Breazeale discloses the limitations as shown in the rejection of Claim 10 above. Mason disclose the following the first service provider ID information input device is a biological information input device installed to the service provider computer for reading the biological information from the service provider, wherein the first service beneficiary ID information is the biological information of the service beneficiary, and the first service beneficiary ID information input device is a biological information input device installed to the service provider computer for reading the biological information from the service beneficiary in paragraph 0017, 0057 & 0059. Mason, Yang, Connely & Breazeale do not disclose the limitation of wherein the visitor is the service beneficiary and the person visited by the visitor is the service provider, and the insurance service processing system is an outpatient visiting assisting system, wherein the second service beneficiary ID information is the information recorded in a service beneficiary IC card carried by the service beneficiary, and the second service beneficiary ID information input device is an IC card input device installed to the service provider computer for reading the information from the service beneficiary IC card, wherein the first service provider ID information is the biological information of the service provider,.  However, Rubinstein in Paragraph 0043 discloses “The IC card 30 is issued to a patient and inpatient, and serves as a consultation card or ticket to take a diagnosis in the hospital 200 and a chart. As described later, the patient makes the IC card drive 20 in the interconnecting device 40 read the IC card 30, so as to apply for today's medical treatment, make a reservation, cancel and change the reservation of a medical treatment, and obtain an estimated waiting time and/or the number of waiting persons…A doctor reads the IC card 30 through an IC card drive 70 in the network device 80, so as to read patient's chart information stored in the IC card 30, and to write new diagnosis information in the IC card 30.” Paragraph 0045 discloses “The IC card 30 may use unique external appearance to differentiate stored information in this embodiment. For example, the IC card 30 may indicate a letter, design, and a color or a combination of them, depending upon an outpatient and an inpatient, directly (for example, by providing a direct indication on a case of the IC card 30) or indirectly (for example, by labeling the case of the IC card 30).” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Satoh with the technique of Mason, Yang, Connely & Breazeale to increase efficiency by storing name, ID and diagnosis information. Therefore, the design incentives of increased efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619